DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10/22/2021 is acknowledged. Therefore, claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the Specification refers to US Patent Application Serial No. 15/856,979 and 15/805,673. Since each of these applications were issued, respectively, as US Patent No. 10,456,555 on 10/29/2019 and US Patent No. 10,485,952 on 11/26/2019, paragraph [0001] should be amended to indicate this. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 28: Independent claim 22 functionally introduces a single hemostasis valve (“the assembled system of devices configured to be manipulated by an operator as a single unit through a single hemostasis valve”) but claim 28 appears to positively recite such a valve (“further comprising advancing an interventional device through the hemostasis valve out the distal end of the catheter to the treatment site”). Because of this, it is unclear whether (1) claim 22 is intended to positively recite the valve as a part of the claimed system of devices, (2) claim 28 is intended to only functionally recite the valve or (3) claim 22 is intended to only functionally recite the valve and claim 28 is intended to introduce the valve into the system of devices. For the sake of examination, option (3) is employed. Therefore, it is suggested to amend claim 28 to recite “wherein the system of devices additionally comprises the hemostasis valve, the method further comprising advancing an interventional device through the hemostasis valve out the 
Re claim 33: Dependent claim 33 refers to “the locked assembly”; however, no such “locked assembly” has been introduced earlier in the claims upon which claim 33 depends. It is unclear if this recitation (1) was a typographical error and is intended to recite “the assembled system of devices” or (2) claim 33 intended to define the “assembled system of devices” as being “locked”. For the sake of examination, the former (1) is the interpretation applied. Therefore, it is suggested to amend claim 33 to replace the phrase “the locked assembly” with the phrase “the assembled system of devices”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,224,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of pending claim 1 is fully disclosed in patented claim 14. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 26-29, 32-37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032) in view of Dinh et al. (PG PUB 2015/0025562).
Re claim 22, Root discloses a method of performing a medical procedure at a treatment site in a vessel of a patient, the method comprising: assembling a system of devices 10 (as seen in Fig 1,2; it is noted that all reference characters refer to Fig 1 and/or Fig 2 unless otherwise noted), the system of devices comprising: a catheter 12 comprising: a flexible tubular portion 18+16 having a single catheter lumen (within which inner member 48+46 resides in Fig 2; not labeled but seen in Fig 4) extending between a proximal end (to the left in Fig 1, near to wear proximal control element 20 meets the flexible tubular portion 18) having a proximal opening (not labeled but seen in Fig 2 through which inner member 14 projects) and a distal end 16 defining a distal opening (not labeled but seen in Fig 2 through which inner member 14 projects); and a proximal control element 20 extending proximally from a point of attachment labeled in annotated Fig A below) near the proximal opening (as seen in Fig 1), wherein an outer diameter of the proximal control element near the point of attachment is smaller than an outer diameter of the tubular portion near the point of attachment (as seen in Fig 1); and an 
Dinh, however, teaches a method of performing a medical procedure within a cerebral vessel wherein a catheter (as seen in Fig 5) is advanced within the petrous portion of the internal carotid artery (see Fig 1 that shows the catheter advanced past portion C7 of the internal carotid artery which lies distal to portion C2 which is the petrous portion) until the distal end of the catheter reaches a target site within the cerebral vessel (as seen in Fig 1; Para 10,17) for the purpose of treating aneurysms and blood clots (Para 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root to include performing the procedure in a cerebral vessel wherein the locked assembly is advanced within the 

    PNG
    media_image1.png
    240
    764
    media_image1.png
    Greyscale

Re claim 23, Root as modified by Dinh in the rejection of claim 22 above discloses that advancing the assembled system of devices comprises advancing the catheter and the inner member together within a petrous portion (taught by Dinh) over a guidewire 64 (as seen in Fig 8; Col 7, Lines 49-53).
Re claim 24, Root as modified by Dinh in the rejection of claims 22 and 23 above discloses that the advancing the assembled system of devices comprises advancing the catheter, the inner member, and the guidewire together (as seen in Fig 8; Col 7, Lines 49-53) within the petrous portion (taught by Dinh).
Re claim 26, Root discloses that the catheter lumen has an inner diameter of at least 0.072” (Col 3, Lines 8-11).
Re claim 27, Root discloses removing the inner member after the catheter is placed at or near the treatment site (Col 7, Lines 57-59).
Re claim 28, Root discloses advancing an interventional device (“stent or balloon catheter”, Col 7, Lines 60-61) through the hemostasis valve (Col 7, Line 61 – Col 8, Line 7 disclose that the stent or balloon catheter is inserted through the guide catheter 56 
Re claim 29, Root discloses that the interventional device is a snare, coil, stent, guidewire, or microcatheter (“stent or balloon catheter”, Col 7, Lines 60-61).
Re claim 32, Root discloses introducing through an insertion site of the patient an arterial access device 56 (as seen in Fig 8), the arterial access device comprising an elongate body having a distal end region (seen in Fig 8) sized and shaped to be introduced into a carotid artery (as seen in Fig 8), the elongate body defining an internal lumen (inherent in view of Fig 8), wherein the single hemostasis valve is on the arterial access device (Col 5, Lines 7-9); and Root as modified by Dinh in the rejection of claim 22 above discloses advancing the arterial access device into the carotid artery (Para 10 of Dinh; see the rejection of claim 22 for motivation). 
Re claim 33, Root as modified by Dinh in the rejection of claim 22 above discloses that the advancing the assembled system of devices is performed after the arterial access device is advanced into the carotid artery (Para 10 of Dinh) and further comprises: inserting the assembled system of devices into the internal lumen of the elongate body and advancing a distal end of the locked assembly through the internal lumen and past the distal end of the arterial access device (as seen in Fig 8; Col 7, Lines 47-59).
Re claim 34, Root discloses that a length of the flexible tubular portion of the catheter is less than an insertable length of the arterial access device (as seen in Fig 8).
Re claim 35, Root as modified by Dinh in the rejection of claim 22 above discloses that the cerebral vessel is an intracranial vessel and wherein the treatment 
Re claim 36, Root/Dinh does not explicitly disclose that the distal end of the inner member tapers over a length between 1 cm and 3 cm.  However, it would have been an obvious matter of design choice to provide the taper over a length between 1 cm and 3 cm since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. 
Re claim 37, Root discloses that the inner member comprises a proximal portion 44 (seen in Fig 1 but not labeled; described in Col 6, Lines 55-56; labeled in annotated Fig A above) having sufficient rigidity to push the system of devices towards the treatment site (Col 7, Lines 49-53).
Re claim 39, Root discloses that assembling the system of devices comprises locking the catheter and the inner member into a fixed position relative to one another forming a locked assembly, and wherein advancing the assembled system of devices comprises advancing the locked assembly (as seen in Fig 8; Col 7, Lines 49-53 and Col 6, Lines 64-67).
Re claim 40, Root discloses that the locking the catheter and the inner member comprises using a mechanical locking feature 54 (Fig 1) or gripping the catheter and inner member by hand (“clip 54”, Col 6, Lines 64-67).
Re claim 41, Root discloses that the locked assembly further comprises at least one locking feature (as seen in Fig 1, the locked assembly 54 includes two locking .
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Dinh et al. (PG PUB 2015/0025562) in view of Ressemann et al. (US Pat 7,604,612).
Re claim 30, Dinh discloses treating blood clots and aneurysms via retrievable stent devices (Para 1, 5, 10,1 9), but Root/Dinh fails to disclose that negative pressure is also used to remove occlusive material. Ressemann, however, teaches a method wherein a retrievable stent device 194 (Fig 6G, like that of Dinh) is inserted through a catheter (as seen in Fig 6G) and a negative pressure is applied to the lumen of the catheter that removes occlusive material at, within, or through the distal end of the catheter (Col 14, Lines 14-22) for the purpose of clearing out the target site (Col 14, Lines 14-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Dinh to include the step of employing negative pressure through the catheter with a retrievable stent device, as taught by Ressemann, for the purpose of clearing out the target site (Col 14, Lines 14-22).
Re claim 31, Root discloses that the hemostasis valve is on an arterial access device (Col 5, Lines 6-9) and Root/Dinh as modified by Ressemann in the rejection of claim 30 above disclose that the negative pressure is applied from an aspiration source (“applied vacuum”, Col 14, Line 13 of Ressemann coupled to the hemostasis valve of the arterial access device (all components in contact with each other (either directly or indirectly) are considered “coupled”) (see the rejection of claim 30  for motivation).   
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Dinh et al. (PG PUB 2015/0025562) in view of Razi (US Pat 5,542,936).
Re claim 36, Root/Dinh disclose all the claimed features but fail to explicitly disclose the length of taper; therefore, Root/Dinh does not explicitly disclose that the distal end of the inner member tapers over a length between 1 cm and 3 cm.  Razi, however, teaches an assembly (Fig 1) comprising an inner member 2 (Fig 1) that resides within a catheter 1 (Fig 1) and has a tapered tip (as seen in Fig 1) that tapers 2 cm (Col 4, Lines 40-43) for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Dinh to include the taper of the distal end of the inner member with a length between 1 cm and 3 cm, as taught by Razi, for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Dinh et al. (PG PUB 2015/0025562) in view of Wang (PG PUB 2013/016701) and Sutton et al. (PG PUB 2015/0151090).
Re claim 38, Root et al. disclose all the claimed features except that the proximal portion (of the inner member) comprises a hypotube and the proximal control element of the catheter comprises a flat ribbon. Wang, however, teaches an inner member 14 (Fig 4) that includes a proximal portion 16 (Fig 4) comprising a hypotube (as seen in Fig 4) for the purpose of being capable of receiving a stiffening member therethrough in order to improve the pushability of the inner member (Para 31). Sutton, additionally, teaches a .
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Dinh et al. (PG PUB 2015/0025562) in view of Solar et al. (US Pat 7,967,789).
Re claim 42, Root/Dinh disclose all the claimed features except that the at least one locking feature includes a gripping feature configured to slide to accommodate different relative positions of the inner member relative to the catheter.  Solar, however, teaches a system comprising an outer tubular member 110+130 (Fig 1B), an inner member 150 (Fig 1B) and a locking arrangement 130+158 comprising a first locking feature 130 (Fig 1B; which has bumps 146 thereon) and a second locking feature 158 (Fig 1B; that engages with bumps 146), wherein each of these features are gripping features (because they engage with each other) configured to slide (relative to the other one of the gripping features) to accommodate different relative positions of the inner member relative to the outer tubular member (Col 5, Lines 25-35) for the purpose of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783